DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Lohmann (US 5417142) and IAV GMBH (DE 20206161) were considered most pertinent to applicant's disclosure.  
Lohmann discloses a hydraulic valve (fig. 1) having comprising: a control piston (18, 27); an actuating device (10) for displacing the control piston; the hydraulic valve comprises: a housing (20, 22, and unlabeled block having 32, 34, 36); the control piston has a cross-sectional area (at top end facing 16), and the control piston is configured to be displaced in the housing in an axial direction of the control piston (see abstract), and the control piston is configured such that a throughflow of a pressurized liquid may be set by the displacement of the control piston (throughflow between 32, 34, 36 is set by displacement of 18, 27); and the actuating device includes: a flexurally rigid metal plate (14, spring steel; col. 2, ll. 23-25, 55-63) having an outer peripheral region (figs. 1-2) of the metal plate is fixed to the housing in a stationary manner (glued or welded disclosed in col. 2, ll. 64-66); a piezoelectric actuator (12, col. 2, ll. 51-52) operable into contact with the metal plate to bend a central region of the metal plate (as seen in fig. 2); and a pressure chamber (16) configured to be filled with the pressurized liquid during 
IAV GMBH (DE 20206161) discloses a similar related functioning valve.
None of the cited references discloses or suggests "a flexurally rigid metal plate, having an outer peripheral region of the metal plate fixed to the housing in a stationary manner, a central region of the metal plate being thicker than the outer peripheral region of the metal plate; [and] a curved surface located between the central region of the metal plate and the outer peripheral region of the metal plate"; “wherein the piston is comprised of a ferromagnetic metal, wherein the piston is actuated purely hydraulically, and further comprising a holding magnet located at a central region of the metal plate opposite the end face of the piston to hold the piston in an end position”; and the further combination of “a recessed chamber with a flat bottom”.  The IAV GMBH reference only discloses a conical pressure chamber, which is defined by a downwardly sloping wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753